Wasservogel, J.
Plaintiff initiated the political controversy which led to the alleged libelous statement which is the gravamen of this action. The defendant newspaper, requested by plaintiff to publish his attack upon a city department, published simultaneously with it the counterattack of the Commissioner *787of such department. This the defendant had a right to do. The qualified privilege as pleaded in the first complete defense is sufficient in law. The second complete defense sets forth in detail a plea of justification and is clearly sufficient in law. The third defense, labeled a partial defense, realleges the facts pleaded in the second complete defense and states the sources of defendant’s information and the grounds of its belief. This is a recognized mode of pleading in libel suits and is sufficient.
The charge that the defenses in question are irrelevant, redundant and scandalous is without merit. Th^ facts pleaded are obviously germane to the issues of the complaint. The particularization of the defenses is warranted so as to permit the defendant to proffer its proof at the trial and at the same time afford the planitiff the opportunity intelligently to prepare for trial.
Motion in all respects denied.